Citation Nr: 0407219	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2000, for Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969, including service in Vietnam during the 
Vietnam Era.  He died on May [redacted], 1987.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that granted the appellant's claim of 
entitlement to DIC effective from December 10, 2001.  In the 
same month, the appellant disagreed with the effective date 
of the DIC benefits.  In a statement of the case (SOC) issued 
in February 2001, the RO determined that clear and 
unmistakable error (CUE) had been made in the January 2002 
decision with regard to the effective date of the award, 
noting that that the rating decision had failed to consider 
the provisions of 38 C.F.R. § 3.114 (2003), providing that 
benefits may be authorized for a period of one year prior to 
the date of receipt of a claim following a liberalizing 
change in the law.  As a result, the appellant's entitlement 
to DIC was effective from December 10, 2000.  The appellant 
disagreed with the newly assigned effective date and 
perfected a timely appeal.

In October 2003, the appellant testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
claims file.




FINDINGS OF FACT

1.  The veteran died on May [redacted], 1987.  The certificate of 
death listed large cell lymphoma as the immediate cause of 
death.

2.  The appellant's original application for burial benefits, 
received in November 1987, did not indicate that she was 
claiming service connection for the cause of the veteran's 
death.

3.  The appellant's first application claiming entitlement to 
DIC, along with a request to reopen her claim for burial 
benefits, was received by the RO on December 10, 2001.

4.  A rating decision issued in January 2002 granted service 
connection for the cause of the veteran's death (the basis 
for DIC) based on a presumption that lymphoma, which caused 
the veteran's death, was a result of exposure to a herbicide 
agent in Vietnam; ultimately, an effective date of December 
10, 2000, was assigned for the entitlement to DIC.

5.  Non-Hodgkin's lymphoma was presumptively recognized as 
service connectable by law for veterans who served in Vietnam 
during the Vietnam Era due to exposure to herbicide agents on 
October 26, 1990.  This change was effective August 5, 1964.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
December 10, 2000 for entitlement to DIC have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection for the cause of the veteran's 
death since the effective date can be no earlier than one 
year prior to the date of receipt of the claim due to a 
liberalizing law.  As discussed more fully below, the 
effective date of an award of compensation based on an 
original claim normally "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later," 
except in those cases affected by a liberalizing law, which 
allows awards to be effective one year prior to the date of 
the claim depending on the circumstances.  38 C.F.R. 
§§ 3.114, 3.400 (2003).  Therefore, even if evidence did 
exist pre-dating the claim that showed service connection was 
warranted for the cause of the veteran's death, it is legally 
impossible to get an effective date any earlier than one year 
prior to the date the claim was ultimately received.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide 
additional evidence, which might support her claim.  In a 
February 2002 SOC, a February 2003 supplemental statement of 
the case (SSOC), and a September 2003 VCAA letter, the RO 
informed the appellant of what was needed to establish an 
earlier effective date and she was given additional chances 
to supply any pertinent information.  The appellant testified 
at a hearing on appeal before the undersigned Veterans Law 
Judge in October 2003.  Thus, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence, 
which might be relevant to her claim.  Accordingly, the Board 
finds that no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A (West 2002).  Under these circumstances, the Board 
finds that the evidence in the claims file, the January 2002 
rating action, an SOC, an SSOC, hearing testimony, and lay 
statements, are adequate for determining whether an earlier 
effective date is warranted.  

The United States Court of Appeals for Veteran Claims (Court) 
held in Pelegrini v. Principi, 17 Vet. App. 412 (2004), in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision granting 
service connection entitlement to DIC was made after November 
9, 2000, the date the VCAA was enacted.  

In the present case, regarding the issue of entitlement to an 
earlier effective date for DIC, a substantially complete 
application was received on December 10, 2001.  Thereafter, 
in a rating decision dated in January 2002, entitlement to 
DIC were granted effective December 10, 2001, the date of the 
claim.  Only after that rating action was promulgated and the 
AOJ identified CUE in that decision, assigning an earlier 
effective date of December 10, 2000 for the award of the 
benefits, did the AOJ, in a letter to the appellant dated 
September 12, 2003 and an SOC and SSOC, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to her claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying an 
effective date prior to December 10, 2000, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the AOJ provided to the appellant on 
September 12, 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant provided testimony at a Travel Board hearing and 
indicated that she had no more evidence to submit in support 
of her claim in October 2003.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  By various informational letters, 
an SOC and an SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Finally, the Board notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Cf. Huston v. 
Principi, 17 Vet. App. 195, 202 (2003); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001).



I.  Background

Service department records show that the veteran served on 
active duty from January 1968 to December 1969, and that this 
included service in the Republic of Vietnam during the 
Vietnam Era.

In November 1987, the appellant filed an application for 
burial benefits (VA Form 21-530), along with a certified copy 
of the veteran's death certificate.  She did not indicate 
that she was claiming that the veteran's cause of death was 
due to service.  The veteran's certificate of death lists 
large cell lymphoma and the immediate, and only, cause of 
death.  He died on May [redacted], 1987.

In November 1987, the RO asked the appellant to furnish 
within 60 days an itemized statement over the signature of 
the funeral home showing the total funeral expenses and the 
name of the person from whom payment was received and also 
showing the account paid in full.  Since she did not furnish 
the requested information, in a February 1988 letter the 
appellant was notified that her claim had been denied for 
failure to submit the requested information and she was 
notified of her appellate rights.

On December 10, 2001, the RO received a completed VA Form 21-
534, application for service connection for the cause of the 
veteran's death to include DIC, along with a copy of the 
appellant's original application for burial benefits, the 
information requested in the November 1987 letter, and copies 
of medical records pertaining to the veteran's terminal 
illness.  In January 2002, the RO granted the appellant's 
claim seeking entitlement to DIC benefits effective from the 
date of claim, December 10, 2001.  The appellant filed a 
notice of disagreement with the effective date for DIC, 
claiming that the benefits should be granted retroactive back 
to the date of the veteran's death.  Later, in a February 
2002 SOC, the RO identified CUE in the January 2002 rating 
action and notified the appellant that the effective date for 
DIC benefits had been adjusted to December 10, 2000, because 
of liberalizing legislation recognizing the relationship 
between exposure to Agent Orange during the Vietnam Era and 
the subsequent development of non-Hodgkin's lymphoma (the 
cause of the veteran's death).

In a January 2003 statement, the veteran's private physician 
indicated that he first began treating the veteran in March 
1985 for non-Hodgkin's lymphoma, that the veteran was treated 
with systemic chemotherapy and expired on May [redacted], 1987, and 
that the veteran's total disability should be dated to the 
onset of his disease in March 1985.  

In various statements and at an October 2003 hearing on 
appeal, the appellant contended that her entitlement to DIC 
should be made retroactively effective to the date of the 
veteran's death.  She testified that at the time she 
submitted her claim for burial benefits, along with a copy of 
the certificate of death, she also requested copies of the 
veteran's service personnel and medical records.  The 
appellant indicated that the veteran's service officer who 
helped, at that time, indicated that non-Hodgkin's lymphoma 
was not service-connectable, but she thought that he was 
going to check some kind of a box in the file that would 
indicate that, if it did get deemed later to be a service-
connectable disease, he would reopen the case.  She added 
that she did not have any documents to show that some box was 
checked.  The appellant admitted that it was not until 
December 2001, after performing an on-line search, that she 
filed her actual application for DIC benefits.  She argued 
that VA should have an obligation to notify her of changes in 
the law.  The appellant testified that she did not believe 
that any of the veteran's children had applied for death 
benefits.



II.  Pertinent Criteria

A.  Service Connection

As extant at the time of the 1988 and 2001 decisions, in 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1987, 2000).  Service connection for certain 
diseases may be granted presumptively pursuant to a 
liberalizing law if the veteran was exposed to herbicides 
during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 
(2003).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. 
§ 1116 (West 1991) and effective on February 6, 1991, 
liberalized the requirements for a grant of service 
connection in specific cases.  The Agent Orange Law, in 
effect, liberalized the law and created a presumption of 
service connection for veterans exposed to certain herbicides 
who developed diseases many years after service.  That 
presumption was extended to non-Hodgkin's lymphoma in October 
1990.  See 55 Fed. Reg. 43,124 (Oct. 26, 1990) (now codified 
at 38 C.F.R. § 3.313 (2003)).  The effective date of 
38 C.F.R. § 3.313 was made retroactive to August 5, 1964.  
Thus, active military, naval, or air service in the Republic 
of Vietnam during the Vietnam Era (from January 9, 1962 to 
May 7, 1975) together with the development of non-Hodgkin's 
lymphoma subsequent to such service is sufficient to 
establish service connection for that disease.  See 38 C.F.R. 
§ 3.313 (1991, 2003).  

Finally, to establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.117, 19.118, 19.119, 19.123 (1987); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2000, 2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.192 
(1987); 38 C.F.R. §§ 3.104, 20.1103 (2000, 2003).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1987, 2000, 2003).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (1987, 2000, 2003).

C.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2003).

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or DIC based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of 
entitlement for death benefits based on service-connected 
death after service is the first day of the month in which 
the veteran's death occurred if a claim for such benefits is 
received within one year after the date of death; otherwise 
the date of entitlement will be the date of receipt of the 
claim.  38 C.F.R. § 3.400(c)(2).

Where pension, compensation, or DIC is awarded or increased 
pursuant to a liberalizing law, or to a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
In order to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 
3.114, 3.400(p).

III.  Analysis

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under these provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.  In this case, however, the Board notes that the 
regulation establishing service connection for non-Hodgkin's 
lymphoma was retroactively effective to August 5, 1964.

After reviewing the evidence presented in this case, the 
Board concludes that the preponderance of the evidence shows 
that the appellant did not file a claim for DIC until 
December 10, 2001.  Initially, the Board observes that the 
Court has held that an application for VA burial benefits may 
not be construed as a claim for DIC unless the appellant 
expresses an intent to seek those benefits.  See Shields v. 
Brown, 8 Vet. App. 346 (1995).  A detailed review of the 
appellant's VA Form 21-530, Application for Burial Benefits, 
received and date stamped by the RO in November 1987 does not 
indicate that the appellant expressed any intent to apply for 
DIC at that time.  

The appellant did not file a claim for DIC benefits until 
December 10, 2001, and review of the claim for that benefit 
was more than 1 year after the liberalizing legislation and 
regulation change recognizing a causal relationship between 
Agent Orange exposure and non-Hodgkin's lymphoma.  Therefore, 
under the provisions of 38 C.F.R. § 3.114, the appellant's 
award of DIC may not be authorized for a period of more than 
one year prior to the date of the claim, December 10, 2001.  
Consequently, the proper effective date for the grant of DIC 
in this case, based on the appellant's claim having been 
reviewed more than one year after the pertinent liberalizing 
law, is December 10, 2000.  The evidence in this case 
provides no basis for an effective date earlier than December 
10, 2000, for the grant of DIC.  The facts are not in dispute 
and application of the law to the facts is dispositive.  
Where, as here, there is no entitlement under the law to the 
benefit sought, the appeal must be terminated.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Although the appellant has argued that VA failed to notify 
her of the statutory and regulatory changes pertaining to 
service connection for non-Hodgkin's lymphoma due to Agent 
Orange, this does do not provide for an earlier effective 
date in those situations where there is no awareness of the 
legislative change.  While it is unfortunate that the 
appellant did not learn of these changes until many years 
after their enactment and promulgation, the Court, citing to 
an opinion from the United States Supreme Court, has held 
that everyone dealing with the Government is charged with 
knowledge of Federal statute and agency regulations.  Morris 
v. Derwinski, 1 Vet. App. 260 (1991).  Furthermore, the VA is 
under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).

In order for the appellant to receive a benefit paid or 
furnished under the laws administered by the Secretary, she 
must file a claim in the form prescribed by the Secretary.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Hence, while 
the appellant became entitled to DIC in October 1990, upon 
promulgation of the liberalizing regulation, 38 C.F.R. 
§ 3.313, she did not submit a claim for such compensation 
until December 10, 2001.  As noted previously, in order for 
any VA benefits to be paid to any individual, a specific 
claim must be filed for such a benefit.


ORDER

An effective date earlier than December 10, 2000, for the 
grant of DIC benefits is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



